 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers Union of New Yorkand Vicinity and Newark Morning Ledger Com-panyNewark Mailers Union No. 11 a/w International Ty-pographical Union and Newark Morning LedgerCompany. Cases 22-CD-359 and 22-CD-360March 26, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Newark Morning LedgerCompany, herein called the Employer, allegingthat Newspaper and Mail Deliverers Union of NewYork and Vicinity and Newark Mailers Union No.11 a/w International Typographical Union herein,called Respondents, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring the Em-ployer to assign certain work to their members, re-spectively, rather than to employees represented bythe other Respondent.Pursuant to notice a hearing was held beforeHearing Officer Susan K. Anderson on October 9,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a New Jersey corporation with a facility lo-cated at 20 Duke Road, Piscataway, New Jersey, isengaged in the business of publishing newspapers.During the past year, the Employer purchasedgoods from outside the State having a value of$50,000. The parties also stipulated, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Newspa-per and Mail Deliverers Union of New York andVicinity (NMDU) and Newark Mailers Union No.11 a/w International Typographical Union arelabor organizations within the meaning of Section2(5) of the Act.255 NLRB No. 2711. THE DISPUTEA. Background and Facts of the DisputeThe Employer commenced operations on Sep-tember 15, 1980, at a new auxiliary printing plantat Piscataway, New Jersey. Its main facility is lo-cated at Court and University Streets, Newark,New Jersey.The newspapers in the Piscataway plant enterthe mailroom through apertures in the wall separat-ing the pressroom from the mailroom. The papersare counted, converted into bundles by a stackingmachine, moved on a conveyor past employeeswho count and label them, and then moved to atying machine. From the tying machine the bun-dles move on a series of straight conveyors to acart conveyor which carries the bundles in an ovalloop and then dumps them through chutes ontoboom loaders situated at the apertures in the exteri-or walls. At a central point in the mailroom an em-ployee operates a computer terminal which directsthe carts where to dump the bundles.Upon the September 15 opening of the Pis-cataway plant the Employer assigned all the workin the mailroom, including the work in dispute, toemployees represented by Mailers Union No. 11.This assignment accorded with the Employer'spractice of over 20 years' duration of assigningwall-to-wall mailroom jurisdiction to employeesrepresented by Mailers Union No. 11. The workoutside the exterior wall of the plant, loading thebundles off the boom loaders and onto the trucks,was assigned to employees represented by NMDU.the Piscataway plant was designed with this juris-diction division in mind.On September 15, 16, and 17, 1980, representa-tives of the NMDU picketed the plant from mid-night to 3 a.m., bearing signs which read: "Noticeto Public And/Organized Labor/NMDU Protest-ing Newark Star Ledger/Unfair/Refuses To Bar-gain." NMDU drivers employed by wholesalershonored the picket lines on those mornings but re-sumed work on September 18, 1980, and thereafter.There has been no picketing since September 17,1980. At a September 16 meeting with the Employ-er at the Piscataway plant, NMDU representativesasserted jurisdiction over the work in dispute.On September 17, 1980, the president of MailersUnion No. 11, Ledger employee Carmine Grippo,informed the Employer's assistant publisher, MarkNewhouse, that he had heard that the work in dis-pute was going to be assigned to the NMDU and,if that happened, that his Union would strike. NEWSPAPER AND MAIL DELIVERERS UNION283B. The Work in DisputeThe work in dispute involves the handling ofnewspapers and jurisdiction over equipment afterthe wire tying machines in the mailroom at the Pis-cataway plant. This work now includes only theoperation of the computer console, but the NMDUclaims the work of monitoring the conveyorsystem in the cart loop area. At present no employ-ees are stationed there. When jams in this areaoccur they are now cleared by other mailroom em-ployees as part of their general duties.C. The Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that there is reasonable cause to be-lieve that Section 8(b)(4)(d) has been violated. TheEmployer also contends that the work in disputehas been properly assigned to Ledger employeeswho are represented by Mailers Union No. 11. TheEmployer further contends that the NMDU picket-ed the Ledger in an effort to force the Ledger toassign the work in dispute to employees represent-ed by the NMDU instead of employees representedby Mailers Union No. 11. The Employer also con-tends that the president of Mailers Union No. I1,Carmine Grippo, told the Employer's assistant pub-lisher that, if the work in dispute were reassignedto NMDU, his Union would strike. In its brief theEmployer argues that relative skills, the operativecollective-bargaining agreements, efficiency andeconomy, the general practice in the New Jerseyarea, and its past practice and preference suport anaward of the work in dispute to employees repre-sented by Mailers Union No. 11. The Employeralso contends that New Jersey rather than NewYork is the relevant geographic area.Mailers Union No. 11 takes the same position asthe Employer and admits that it threatened tostrike the Employer if the work were reassigned toemployees represented by NMDU.The NMDU contends that, on the basis of itscollective-bargaining agreement, efficiency, safety,and relative skills, the work in dispute should beawarded to employees represented by NMDU. TheNMDU elicited testimony at the hearing that atseveral New York newspapers the NMDU hascomplete jurisdiction over newspapers after theyhave passed the tying machine.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.The record establishes that on September 15, 16,and 17, 1980, representatives of NMDU picketedthe Piscataway plant from midnight until 3 a.m. inorder to force the reassignment of the work in dis-pute to its own members. Based on the record as awhole, we conclude that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred.The record further establishes that on September17, 1980, the president of Mailers Union No. II1,Carmine Grippo, informed the Employer's assistantpublisher, Mark Newhouse, of his membership'sintent to strike if the work were reassigned toNMDU members. There is no evidence in therecord that the strike threat was anything butgenuine. Under settled Board policy reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred exists if a labor organiza-tion, which represents employees who are assignedthe disputed work, puts improper pressure upon anemployer to continue such assignment. Based onthe foregoing, and the record as a whole, we findthat there is reasonable cause to believe that an-other violation of Section 8(b)(4)(D) has occurred.We further find that there is no agreed-uponmethod for the voluntary adjustment of the disputeto which all parties are bound. No party has con-tended, and the record contains no evidence, thatany such method exists. Accordingly, we find thatthis dispute is properly before the Board for deter-mination.E. Merits of DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:I See, e.g.., International Association of Machinists and Aerospace Work-ers, AFL-CIO, District Lodge No. 27 (Joseph E. Segram & Sons. Inc.), 198NLRB 407, 408 (1972); Local 1184, Southern California District Council ofLaborers (11. M. Roberston Pipeline Constructors), 192 NLRH 1078, 1079(197t).2 'V.L.R.B. v. Radio Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers. AFL-CIO Colum-bia Broadcasting System]. 364 US. 573 (1961).I International .4vsociation of Machinists, Lodge iVo. 1743. .4FL-CIO (J.A. Jones Construction Company). 1.5 NLRB 1402 (1962) 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Certification and collective-bargainingagreementsThere is no current Board certification whichcovers the work in dispute. The Employer is aparty to separate collective-bargaining agreementswith the NMDU and Mailers Union No. 11, andboth Unions contend that their collective-bargain-ing agreements provide that the work in disputeshould be assigned to their members. Sections (a)and (d) of Mailers Union No. l's contract providein pertinent part:I(a) the Jurisdiction of the Union is definedas all work appertaining to mailing and includ-ing ...taking bundles or papers from con-veyors or escalators which enter and leavemailing sacks, distributing counting and check-ing of papers leaving or returning to the mailroom(s), tying and sacking delivering papers[sic] (to mailers, carriers, agents or newsboyson the premises of the Employer).(d) The Publisher has the right to install andoperate any mailroom equipment, whether ornot it is now in use. The method of operationof such equipment shall be determined by theforeman.The recognition clause of the operative contractbetween the Employer and the NMDU provides:1. Subject to the provisions hereinafter setforth, the Publisher recognizes the Union asthe exclusive representative for collective bar-gaining of its employees engaged in the fol-lowing operations, handling bundles from con-veyor belts to tail board of trucks.The wording of the two collective-bargainingagreements clearly supports an award of the workin dispute to employees represented by the MailersUnion No. 11. Section (a) of Mailers Union No.I l's collective-bargaining agreement specificallyidentifies the work in dispute, while the jurisdic-tional clause of the NMDU agreement specificallycovers only the handling of bundles from the con-veyors to the trucks and makes no mention of thework in dispute. The language of the foregoingcontracts also reflects the division which has takenplace in the Employer's plants. Thus Mailers UnionNo. 11 has traditionally had inside wall-to-wall ju-risdiction in this Employer's mailrooms. We there-fore conclude that the collective-bargaining agree-ments support an award of the work in dispute tothe group of employees represented by the MailersUnion No. 11.2. Area practiceTestimony at the hearing established that thepractice at other newspapers in the New York-New Jersey area varies. Mailers Union No. 11 rep-resents mailroom employees of four other NewJersey newspapers: The Wall Street Journal (DowJones) in South Brunswick, The Home News inNew Brunswick, the Morristown Daily Record inMorristown, and The Dover Advance in Dover.The NMDU represents mailroom employees at twoNew Jersey newspapers: The Jersey Journal inJersey City and The Paterson Evening News in Pa-terson. There is no split jurisdiction in these sixplants.In New York, however, NMDU and New YorkMailers Union No. 6 split mailroom jurisdiction atthe New York Times, the New York Daily News,and the New York Post. There is also split jurisdic-tion at The New York Times plant in Carlstadt,New Jersey. At these plants employees representedby Mailers Union No. 6 operate the tying machinesduring certain shifts and employees represented byNMDU operate them during other shifts. Employ-ees represented by NMDU have complete jurisdic-tion over the newspapers after they leave the tyingmachines.It thus appears that the general practice amongnewspapers in the State of New Jersey is for onelabor organization to have jurisdiction over all em-ployees in the mailroom, and the Mailers Unionrepresents such employees in most cases. Newspaperand Mail Deliverers' Union of New York and Vicinity(Dow Jones and Company, Inc., et al), 186 NLRB981 (1970). We find, accordingly, that area practicesupports an award of the work in dispute to thegroup of employees represented by Mailers UnionNo. 11.3. The Employer's past practice andpreferenceIn the present instance and for over 20 years theEmployer has assigned the work in dispute to em-ployees represented by Mailers Union No. II11. TheEmployer testified at the hearing and submitted abrief in support of this assignment. We concludethat the Employer's past practice and preferencesupport an award of the work in dispute to thegroup of employees represented by Mailers UnionNo. 11.4. Relative skillsThe machinery inside and outside the mailroomis mostly automated. At present Ledger employeeswho are members of Mailers Union No. 11 performbackup services for machinery which malfunctions NEWSPAPER AND MAIL DELIVERERS UNION285within the mailroom, and the delivery truckdriverswho are members of NMDU do the same for theboom loading machinery outside the mailroom.The Employer's representative testified that theemployees who are represented by NMDU do notnow possess the mechanical skills necessary tomonitor the machinery involved in the work in dis-pute, while those employees represented by MailersUnion No. 11 do. We find, therefore, that the rela-tive skills of employees represented by MailersUnion No. 11 and NMDU support an award of thework in dispute to employees represented by Mail-ers Union No. 11.5. Economy and efficiency of operationThe work in dispute is now being safely and effi-ciently performed by members of Mailers UnionNo. 11. If the work in dispute were to be reas-signed to employees represented by NMDU, itwould become necessary for the Employer to hireadditional employees since the work is now per-formed by mailroom employees as part of theirgeneral duties. It also appears that in the event thecart system malfunctions, if employees representedby NMDU were assigned to monitor the system,those employees would stand idle while employeesrepresented by Mailers Union No. 11 repaired thesystem. We find, therefore, that the factors ofeconomy and efficiency support an award of thedisputed work to employees represented by MailersUnion No. 11.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by Mail-ers Union No. 11 are entitled to perform the workin dispute. We reach this conclusion on the basisthat the collective-bargaining agreement betweenthe Employer and Mailers Union No. 11 specifical-ly includes the work in dispute, the Employer'spresent assignment is consistent with its past prac-tice and preference and with area practice, the em-ployees represented by Mailers Union No. 11 pos-sess the necessary skills to perform the work in dis-pute, and this award results in greater economyand efficiency of operations than would a contraryaward. In making this determination, we areawarding the work in question to employees whoare represented by Mailers Union No. 11, but notto that Union or its members. The present determi-nation is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Newark Morning Ledger Com-pany, who are represented by Newark MailersUnion No. 11 a/w International TypographicalUnion are entitled to perform the handling ofnewspapers and equipment after the tying machinesin the mailroom at the Newark Morning LedgerCompany at Piscataway, New Jersey.2. Newspaper and Mail Deliverers Union ofNew York and Vicinity is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require Newark Morning Ledger Compa-ny to assign the disputed work to employees repre-sented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Newspaper andMail Deliverers Union of New York and Vicinityshall notify the Regional Director for Region 22, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.